Citation Nr: 0801802	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  00-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an effective date prior to May 21, 2001, 
for the grant of service connection for irritable colon 
syndrome (IBS) and diverticulosis.

2.  Entitlement to an evaluation in excess of 30 percent for 
a hiatal hernia with gastroesophageal reflux disease (GERD) 
prior to May 21, 2001.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in July 2002, which he accepted in 
lieu of an in-person hearing before the Board.  See 38 C.F.R. 
§ 20.700(e) (2007).  A transcript of the hearing is 
associated with the claims files.

This appeal was denied by the Board in a March 2004 decision.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
December 2006, the Court set aside the Board's March 2004 
decision, and remanded the case to the Board for action 
consistent with the Court's Order.

A motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for IBS and 
diverticulosis was not received prior to May 21, 2001.

2.  Prior to May 21, 2001, the veteran's hiatal hernia with 
GERD was manifested by symptomatology that was productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
May 21, 2001, for the grant of service connection for IBS and 
diverticulosis are not met.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(b) (2007).

2.  The criteria for a disability rating higher than 30 
percent for a hiatal hernia with GERD were not met prior to 
May 21, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Codes 7203, 7307, 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date prior to May 21, 
2001, for the grant of service connection for irritable colon 
syndrome and diverticulosis.  He is also seeking an 
evaluation in excess of 30 percent for a hiatal hernia with 
GERD prior to May 21, 2001.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA for his 
service connection claim by letter mailed in June 2001, prior 
to its initial adjudication of the claim.  Although the 
originating agency did not specifically request the veteran 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the veteran was not provided notice of the type of 
evidence necessary to establish an effective date for his 
diverticulitis claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The determination of the effective date issues turns entirely 
on the Board's determination as to when a claim was filed. 
There is no additional evidence or development that could 
conceivably alter that determination.  Moreover, the Board 
notes that the Court in its December 2006 Order did not 
identify any deficiencies with the Board's March 2004 
determination that the VCAA had been satisfied.   

The Board also acknowledges that the RO originally 
adjudicated the veteran's claim for an increased rating prior 
to complying with the notice requirements of the VCAA and the 
implementing regulation.  This obviously could not be avoided 
in this case since the veteran's claim was submitted more 
than a year prior to the enactment of the VCAA.  However, the 
RO has since addressed the veteran's claim on a de novo 
basis.  There is no indication or reason to believe that the 
decision would have been different had the claim not been the 
subject of prior adjudications.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained the veteran's VA outpatient records, and 
the veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.    Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service 
connection claims, the effective date is the day after 
separation from service or date entitlement arose, if a claim 
is received within one year of separation from service, 
otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as do not lend themselves 
to distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in Sec. 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).




Analysis

Earlier Effective Date

In its December 2006 Order, the Court stated that, in finding 
that the veteran did not submit a claim for service 
connection for diverticulosis until May 21, 2001, the Board 
failed to consider or address the fact that a claimant is 
neither expected nor required to identify the cause of his 
disabilities or symptoms.  The Court further found that the 
Board's statement of reasons or bases failed to adequately 
explain why a May 1999 statement in support of claim, which 
referred to stomach problems, did not encompass a claim for 
any and all underlying causes of his stomach pain.  

In determining whether a claim has been raised, the Board 
recognizes that VA must liberally read all documents 
submitted to include all issues presented.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret an appellant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the appellant.

In this case, the Board believes that even a liberal reading 
of the May 1999 statement does not state or even suggest a 
claim for IBS or any lower gastrointestinal (GI) disorder.  
In so finding, the Board reads the May 1999 statement in the 
context of the evidence of record at that time, as well as 
the evidence submitted by the veteran along with the 
statement.  A review of the medical evidence of record at the 
time the May 1999 statement was received does not reveal any 
complaint, diagnosis, or treatment for IBS or any other lower 
GI disorder.  The GI diagnoses of record at that time were 
hiatal hernia and reflux, which are upper GI disorders.  
Although private medical records were subsequently received 
indicating that the veteran had been diagnosed with 
diverticulosis prior to the May 21, 2001 statement, the RO 
did not have actual or constructive knowledge of these 
records.  The veteran also submitted duplicate copies of 
service treatment records in March 2001, one dated in 1991 
showing a diagnosis of gastroenteritis.  While this might 
conceivably have been interpreted as a claim for a lower GI 
disability, the Board notes that the report also refers to 
upper abdominal pain.  Without some indication from the 
veteran that he was seeking to broaden his claim to include 
lower GI disability, the Board finds no reasonable basis upon 
which to interpret his submission of such records as a 
service connection claim.

At that time, the veteran consistently reported upper GI 
complaints, such as reflux.  The veteran submitted a 
statement in November 2000, which included a hand-drawn 
illustration of the problems he encountered while trying to 
sleep.  He identified a problem with food and acid coming 
back up at night and going down his windpipe.  There is no 
suggestion of a broader claim.  

The Board concedes that the veteran's use of the term 
"stomach problems," in the May 1999 document and elsewhere, 
could, under certain circumstances, be interpreted as related 
to any part of the GI tract, or indeed, to symptoms 
experienced by the veteran in anatomical proximity to his 
stomach.  However, in the context of medical records and 
statements of the veteran showing exclusively upper GI 
complaints and treatment prior to receipt of the May 2001 
claim, the Board finds that the RO's reading of the May 1999 
statement as referring to his service connected hiatal hernia 
with GERD is the most reasonable interpretation under the 
circumstances.  Any broader reading would exceed the bounds 
of even a liberal reading.  

The first medical evidence of record reflecting lower GI 
problems was obtained by the RO in January 2001, in 
conjunction with a Board remand pertaining to a pending 
hiatal hernia and GERD increased rating claim.  At that time, 
the RO received documents dated in September 1996 showing 
complaints of abdominal pain and cramping, as well as April 
1999 private treatment records showing complaints of "left 
lower quadrant pain" and diverticulitis.  

VA regulations provide that, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  See 38 C.F.R. 
§ 3.157.  However, this case involves an initial service 
connection claim for a disability that had neither been 
allowed nor disallowed previously.  Therefore, this 
regulation is not applicable.  

The Board also notes that the records received in January 
2001 were not records received directly from the veteran, 
which might fairly have been interpreted as a claim for any 
conditions noted therein, i.e., a lower GI disorder.  Rather, 
they were obtained by the RO in response to general requests 
for private and VA records pertaining to treatment for 
stomach pain.  There was as yet no basis for the RO to 
believe that the veteran was seeking service connection for a 
lower GI disorder.

A VA Form 21-4138 from the veteran, dated March 12, 2001, 
stated that the stomach problems were painful and included 
vomiting.  There was no suggestion of lower GI symptoms.  
Statements from the veteran dated March 8, 2001, and March 
12, 2001, mirrored previous statements in identifying stomach 
problems, and provided no basis to presume that a wider claim 
was being sought.  By contrast, the May 21, 2001, VA Form 21-
4138 specifically states the veteran's desire to seek service 
connection for diverticulosis.  Indeed, the veteran stated 
that this condition was "discovered in an April 12, 2001 
examination in VA OPC."  This statement strongly suggests 
that the veteran, while he may have complained of abdominal 
pain previously, did not believe that he had a lower GI 
disability prior to April 2001, and was therefore not seeking 
service connection for such a disorder in any prior 
references to stomach problems.  Clearly, when the veteran 
decided to seek service connection for diverticulosis, he 
demonstrated that he was familiar with the name of the 
disorder, and of the distinction between it and the already 
service-connected upper GI disorder.

In sum, when the veteran's statements are considered in the 
context of the medical evidence, it is clear that he was not 
seeking service connection for a separate lower GI disability 
prior to the May 21, 2001, statement.  The Board therefore 
concludes that the veteran's claim for service connection for 
diverticulosis was not received by the RO prior to May 21, 
2001.  Therefore, by operation of law, the effective date can 
be no earlier than May 21, 2001.  

Increased Rating

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  Nevertheless, the Board notes that, in 
the December 2006 Order, the Court found no specific errors 
in the Board's analysis or development of the increased 
rating claim.  The Court's discussion focused on the issue of 
whether a May 1999 statement in support of claim, which 
referred to stomach problems, encompassed a claim of 
entitlement to service connection for diverticulosis and IBS.  
The Board has again reviewed the evidence of record with 
respect to entitlement to a rating higher than 30 percent for 
hiatal hernia with GERD prior to May 21, 2001, and finds that 
such a rating is not warranted.

The veteran filed a claim for an increased rating for his 
hiatal hernia with GERD on February 9, 1999.  That claim was 
denied in an October 1999 rating decision, and a 30 percent 
rating was continued.  That decision is the subject of the 
current appeal.  

An amendment to the rating schedule for disorders of the 
digestive system became effective on May 31, 2001.  However, 
none of the diagnostic codes applicable to this case has been 
changed.  The provisions of 38 C.F.R. § 4.112, concerning 
weight loss, are potentially applicable to this issue and 
have been changed.  However, in this case no weight loss has 
been demonstrated over the period on appeal.  Just prior to 
the veteran's claim, a January 1999 VA outpatient record 
shows that the veteran weighed 223 pounds.  The report of a 
June 2001 upper GI series shows that the veteran weighed 224 
pounds.  

Prior to the veteran's May 21, 2001, claim, he was in receipt 
of a 30 percent rating for a hiatal hernia with GERD under 38 
C.F.R. § 4.114, Diagnostic Code 7346.  As noted previously, 
service connection for diverticulosis and IBS is not 
warranted prior to that date.  Under Diagnostic Code 7346, a 
30 percent rating is provided for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
highest rating, 60 percent, may be assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

The evidence pertinent to the appeal period does not show 
symptoms of vomiting, hematemesis or melena prior to May 21, 
2001.  On the contrary, the report of VA examination in April 
2001 specifically indicates there was "[n]o hematemesis or 
melena," and that the veteran did not complain of nausea or 
vomiting at that time.  Moreover, on no occasion prior to May 
21, 2001, has anemia been found.  

Despite the veteran's complaints of weight loss, as discussed 
above, when looking solely at the period on appeal, the 
clinical evidence does not show any material weight loss.  
Indeed, the veteran appears to have gained a pound over the 
period under review here; and in April 2001, although the 
veteran's weight was down to 219, he was found to be 
"substantially overweight."  

Although the veteran complained of stomach pain throughout 
the course of this appeal, thus establishing one of the 
criteria for a 60 percent rating, those criteria are stated 
in the conjunctive.  Use of the conjunctive "and" in a 
statutory provision means that all of the conditions listed 
in the provision must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) compare Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]. 

Significantly, in this case no combination of symptomatology 
present before May 21, 2001, was productive of more than 
considerable impairment of health.  Indeed, the April 2001 
examiner specifically noted that the veteran's general state 
of health appeared good.  The Board acknowledges that the 
September 1999 VA examiner described the veteran's hiatal 
hernia with GERD as "relatively severe."  However, the use of 
term "relatively" renders this finding of little probative 
value in terms of whether the disorder was productive of 
severe impairment of health.  Indeed, even if conceded that 
this statement indicates a severe hiatal hernia or severe 
GERD, it does not necessarily indicate severe impairment of 
health.  The September 1999 examiner's objective findings 
were extremely limited.  The examiner found only that the 
veteran's abdomen revealed no areas of tenderness; the liver, 
spleen, and kidneys were not palpable; and there were no 
masses or areas of tenderness.  No diagnostic or clinical 
tests were performed.  Based on the limited nature of the 
examination and the lack of any discussion of the pertinent 
rating criteria, the Board finds the examiner's use of the 
term "severe" offered as it was without reference to the 
framework of the rating criteria, is not persuasive evidence.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulations is error as a matter of 
law].

It would appear that the September 1999 VA examiner's use of 
the term "severe" was based primarily on the veteran's 
complaints.  Moreover, in statements received at the RO from 
the veteran, he indicated that his gastrointestinal problems 
affected his sleep and that his pain was so severe that he 
felt that he was going to pass out.  At that point, the only 
thing he could do was "lie on the floor and grunt for 
hours."  He reported that when he slept, he had to elevate 
his head and neck with at least 4 to 5 pillows.  If he did 
not do this, food and acid will come back into his mouth.  
Occasionally some would go down his windpipe.  He feared that 
he would choke and die in his sleep.  

The veteran's statements to the RO clearly reflect a more 
serious condition than is shown by the objective evidence, or 
indeed, by his statements to health care providers.  The 
Board has already discussed the quite minimal findings 
reported in September 1999 and April 2001.  In addition, the 
Board notes that an upper GI series in June 2001 showed 
equally minimal findings.  A small hiatal hernia was noted.  
Otherwise, the examination was negative.  No gastroesophageal 
reflux was observed during the examination and the stomach 
appeared normal without evidence of masses or ulcers.  Normal 
gastric peristalsis was identified with emptying into the 
duodenum.  There was no evidence of obstruction and the 
duodenal bulb was unremarkable.  In essence, the veteran's 
complaints appear to be inconsistent with the objective 
findings.  While the veteran is competent to describe his 
symptoms, where there is such a marked contrast between his 
report of symptomatology and the objective evidence, the 
Board must determine which is more probative.  In this case, 
the Board finds that the objective evidence is more probative 
than the veteran's descriptions of the severity of his 
symptoms.  The veteran is not competent to attribute specific 
symptoms to a specific diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In addition, the Board is 
certainly cognizant that self interest may play a role in the 
veteran's statements made to the RO.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In sum, the Board finds that more than considerable 
impairment of health is not shown as a result of the 
veteran's hiatal hernia and GERD during the period on appeal.  
Therefore, for the reasons stated, the Board concludes a 
higher rating is not warranted under Diagnostic Code 7346.  

The Board has also considered other diagnostic codes.  
Diagnostic Code 7302, which pertains to esophageal stricture, 
provides for assignment of a 30 percent rating where 
stricture of the esophagus is moderate.  Where stricture is 
severe, permitting intake of liquids only, a 50 percent 
rating is warranted.  Although the veteran has, at times, 
complained of pain when eating, on no occasion has he been 
found to have active esophagitis precluding the passage of 
more than liquids.

Also for consideration is Diagnostic Code 7307, which 
provides the criteria for evaluating hypertrophic gastritis.  
It provides that chronic gastritis warrants a 30 percent 
evaluation if there are multiple small eroded or ulcerated 
areas and symptoms or a 60 percent evaluation if there are 
severe hemorrhages or large ulcerated or eroded areas.  As 
the competent medical evidence of record, to include 
diagnostic testing, shows no hemorrhages or ulcerated/eroded 
areas, no higher rating may be awarded pursuant to Diagnostic 
Code 7307.

In view of the above, the Board concludes that the overall 
disability picture prior to May 21, 2001, does not warrant 
elevation to the next higher level under any of the above 
diagnostic codes.  The Board also notes that the rating 
schedule for the digestive system specifically prohibits 
combinations of ratings under Diagnostic Code 7301 to 7329, 
as well as 7331, 7342, and 7345 to 7348.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  However, the 
April 2001 examiner specifically noted that the veteran's 
general state of health appeared good.  The Board further 
notes that the record prior to May 21, 2001, reflects that 
the veteran did not require frequent periods of 
hospitalization for his service-connected hiatal hernia and 
GERD and that the manifestations of these disabilities are 
those contemplated by the schedular criteria.  Therefore, 
there is no reason to believe that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the schedular criteria.  Accordingly, 
referral of the case for extra-schedular consideration is not 
in order.  


ORDER

Entitlement to an effective date prior to May 21, 2001, for 
the grant of service connection for irritable colon syndrome 
and diverticulosis is denied.

Entitlement to an evaluation in excess of 30 percent for a 
hiatal hernia with GERD prior to May 21, 2001, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


